UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-1711


JOAQUIN   OVIDIO   PEREZ-PEREZ;    MIGUEL    ALEXANDER   ORELLANA-
PEREZ,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 27, 2014                    Decided:   May 9, 2014


Before GREGORY, SHEDD, and DIAZ, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Jeremy L. McKinney, MCKINNEY PERRY & COALTER, Greensboro, North
Carolina, for Petitioners. Stuart F. Delery, Assistant Attorney
General, Linda S. Wernery, Assistant Director, Theodore C. Hirt,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joaquin     Ovidio      Perez-Perez         and       his       nephew,       Miguel

Alexander      Orellana-Perez           (“Petitioners”),                are        natives     and

citizens of El Salvador.              They petition for review of the Board

of Immigration Appeals’ (“Board”) order dismissing their appeal

from the immigration judge’s denial of their applications for

asylum,     withholding         of    removal,         and     protection            under    the

Convention Against Torture.                For the reasons that follow, we

deny the petition for review in part and dismiss it in part.

              Petitioners       first    challenge           the    immigration         judge’s

factual     finding      that    they     were         ineligible         for       asylum    and

withholding of removal because they failed to establish a nexus

between one of the five statutorily enumerated protected grounds

and   their    past     mistreatment      —       death      threats      levied        by    gang

members — and their fear of future harm by the same gang.                                      On

appeal, the Board discerned no clear error in this finding.                                     We

review    this       factual    determination           for    substantial            evidence.

I.N.S. v. Elias–Zacarias, 502 U.S. 478, 481 (1992); Hui Pan v.

Holder, 737 F.3d 921, 926 (4th Cir. 2013).

              “Persecution occurs ‘on account of’ a protected ground

if that ground serves as ‘at least one central reason for’ the

feared    persecution.”          Crespin–Valladares                v.   Holder,       632 F.3d
117, 127 (4th Cir. 2011) (quoting 8 U.S.C. § 1158(b)(1)(B)(i)

(2012)).         A     central       reason       is    one        that       is     more     than

                                              2
“‘incidental, tangential, superficial, or subordinate to another

reason for harm.’”            Quinteros–Mendoza v. Holder, 556 F.3d 159,

164 (4th Cir. 2009) (quoting In re J–B–N–, 24 I. & N. Dec. 208,

214 (BIA 2007)).

              We     have     reviewed        the       record    and     conclude     that

substantial        evidence        supports       the    finding        that   Petitioners

failed   to        show    that     the     advanced       protected       ground,   their

membership in the particular social group of their family, was

“one central reason” for the gang’s death threats or the future

harm   they    feared       would     befall      them     if    they    returned    to   El

Salvador.      Rather, the record evidence supports the immigration

judge’s determination, adopted and affirmed by the Board, that

the central reason for the death threats was to ensure that

Petitioners did not inform the police of the gang murder that

they had witnessed.               We therefore uphold the denial of asylum

and withholding of removal.                 Accord Vasquez v. I.N.S., 177 F.3d
62, 65 (1st Cir. 1999) (upholding ruling that petitioners did

not    establish          nexus     between       well-founded          fear   of    future

persecution         and     an      imputed       anti-guerilla,           pro-government

political      opinion,           because     substantial         evidence      supported

determination that threats and assault were motivated by desire

to prevent lead petitioner from giving the police information

regarding the guerillas’ assassination).



                                              3
              Petitioners also seek review of the denial of relief

under the Convention Against Torture.                       In their administrative

appeal   to    the    Board,     though,      Petitioners        did    not    assert     any

arguments related to the immigration judge’s reasons for denying

this form of relief.            We thus conclude that the claims raised in

Petitioners’ appeal brief have not been exhausted, as they must

be, see 8 U.S.C. § 1252(d)(1) (2012), which precludes us from

reviewing these issues.              See Lizama v. Holder, 629 F.3d 440, 448

(4th Cir. 2011) (“A petitioner’s failure to raise his CAT claim

on   appeal    to    the    [Board]     ‘constitutes         a   failure       to    exhaust

administrative        remedies       that    bars    judicial     review.’”         (quoting

Massis v. Mukasey, 549 F.3d 631, 638 (4th Cir. 2008))); Kporlor

v.   Holder,    597 F.3d 222,    226       (4th   Cir.    2010)    (“It      is    well

established     that       an   alien       must    raise    each      argument      to   the

[Board] before we have jurisdiction to consider it.” (internal

quotation marks omitted)).

              Accordingly, we deny the petition for review in part

and dismiss it in part for lack of jurisdiction.                               We dispense

with oral argument because the facts and legal contentions are

adequately     presented        in   the     materials      before      this    court     and

argument would not aid the decisional process.



                            PETITION DENIED IN PART AND DISMISSED IN PART



                                              4